Exhibit 10.23

JAZZ PHARMACEUTICALS PLC
AMENDED AND RESTATED
EXECUTIVE CHANGE IN CONTROL AND SEVERANCE BENEFIT PLAN
SECTION 1.
INTRODUCTION.

The Jazz Pharmaceuticals plc Amended and Restated Executive Change in Control
and Severance Benefit Plan (the “Plan”) was originally established effective as
of May 1, 2007 (the “Effective Date”) and was amended and restated effective as
of February 17, 2009, October 24, 2011, February 14, 2012, April 24, 2012, July
31, 2013 and February 10, 2016.
The purpose of the Plan is to provide for the payment of severance benefits to
certain eligible executive employees of U.S. Affiliates of Jazz Pharmaceuticals
plc in the event that such employees are subject to a Covered Termination.
Except as provided in Section 6(a)(iv), this Plan shall supersede any individual
agreement between the Company or any Affiliate and a Participant, and any other
plan, policy or practice, whether written or unwritten, maintained by the
Company or any Affiliate with respect to a Participant (other than any such
plan, policy or practice that provides for benefits upon the Participant’s death
or Disability), in each case to the extent that such agreement, plan, policy or
practice provides for benefits upon a Covered Termination. This Plan document
also constitutes the Summary Plan Description for the Plan.
SECTION 1.
DEFINITIONS.

For purposes of the Plan, the following terms are defined as follows:
(a)“Affiliate” means, at the time of determination, any “parent” or “subsidiary”
of the Company as such terms are defined in Rule 405 of the Securities Act of
1933, as amended, and any “holding company” or “subsidiary” of the Company as
such terms are defined in Section 8 and 7 respectively of the Companies Act. The
Plan Administrator shall have the authority to determine the time or times at
which “parent” or “subsidiary” status is determined within the foregoing
definition.
(b)“Base Salary” means a Participant’s annual base pay (excluding incentive pay,
premium pay, commissions, overtime, bonuses and other forms of variable
compensation).
(c)“Board” means the Board of Directors of the Company.
(d)“Bonus Multiplier” means the quotient obtained by dividing the number of full
months that a Participant is employed by the Company or an Affiliate during the
calendar year in which the Participant’s Covered Termination occurs by
twelve (12).
(e)“Bonus Percentage” means the greater of:
(i)     the highest amount of any annual bonus paid to a Participant by the
Company or an Affiliate for (x) either of the last two (2) calendar years prior
to the date of the Participant’s Covered Termination or (y) either of the last
two (2) calendar years prior to the

1
Approved 10 February 2016

--------------------------------------------------------------------------------




Change in Control, in each case expressed as a percentage of the Participant’s
Base Salary for the applicable year; or
(ii) the higher of the Participant’s target bonus for (x) the calendar year in
which the Participant’s Covered Termination occurs or (y) the calendar year in
which the Change in Control occurs, in each case expressed as a percentage of
the Participant’s Base Salary for such year. For purposes of the foregoing and
this Plan, in the case of any Participant with a title of Vice President on the
date of the Participant’s Covered Termination, the Participant’s target bonus
for the calendar year in which the Participant’s Covered Termination occurs or
for the calendar year in which the Change in Control occurs shall mean, in each
case, thirty percent (30%) of the Participant’s Base Salary for such year,
notwithstanding any contrary provision set forth in any bonus or other plan
maintained by the Company or an Affiliate.
(f)“Cause” means the occurrence of any one or more of the following: (i) the
Participant’s unauthorized use or disclosure of the confidential information or
trade secrets of the Company or an Affiliate which use or disclosure causes
material harm to the Company or an Affiliate; (ii) the Participant’s material
breach of any written agreement between the Participant and the Company or an
Affiliate, or the Participant’s material violation of any statutory duty owed to
the Company or an Affiliate, in either case which remains uncured for ten
(10) business days after receiving written notification of the breach or
violation from the Board or its designee; (iii) the Participant’s material
failure to comply with the written policies or rules of the Company or an
Affiliate which remains uncured for ten (10) business days after receiving
written notification of the failure from the Board or its designee; (iv) the
Participant’s conviction of, or plea of “guilty” or “no contest” to, any crime
involving fraud, dishonesty or moral turpitude under the laws of any United
States federal, state or local authority or any foreign governmental authority;
(v) the Participant’s gross misconduct, including but not limited to attempted
or actual commission of, participation or cooperation in, fraud or act of
dishonesty against the Company or an Affiliate; (vi) the Participant’s
continuing failure to perform assigned duties after receiving written
notification of the failure from the Board or its designee; or (vii) the
Participant’s failure to reasonably cooperate in good faith with a governmental
or internal investigation of the Company or any of its Affiliates, directors,
officers or employees, if the Board or its designee has requested the
Participant’s cooperation.
(g)“Change in Control” means the occurrence, in a single transaction or in a
series of related transactions, of any one or more of the following events:
(i)any Exchange Act Person becomes the Owner, directly or indirectly, of
securities of the Company representing more than thirty percent (30%) of the
combined voting power of the Company’s then outstanding securities.
Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
on account of the acquisition of securities of the Company directly from the
Company;
(ii)there is consummated a compromise or arrangement sanctioned by the Irish
courts under the Companies Act, a scheme, contract or offer which has become
binding on all shareholders of the Company pursuant to Section 457 of the
Companies Act or a bid pursuant to Regulation 23 or 24 of the European
Communities (Takeover Bids (Directive 2004/25/EC))

2
Approved 10 February 2016

--------------------------------------------------------------------------------




Regulations 2006 (as may be amended, updated or replaced from time to time), an
offer or reverse takeover transaction which has been completed pursuant to the
Irish Takeover Panel Act, 1997, Takeover Rules, 2013, or a reorganization,
merger, statutory share exchange, consolidation or similar transaction involving
(directly or indirectly) the Company (each, a “Business Combination”) and (A)
immediately after the consummation of such Business Combination, the
shareholders of the Company immediately prior thereto do not Own, directly or
indirectly, either outstanding voting securities representing more than fifty
percent (50%) of the combined outstanding voting power of the surviving Entity
or ultimate parent of the surviving Entity in such Business Combination in
substantially the same proportions as their Ownership of the outstanding voting
securities of the Company immediately prior to such Business Combination, (B) an
Exchange Act Person becomes the Owner, directly or indirectly, of securities
representing more than thirty percent (30%) of the combined voting power of the
surviving Entity or ultimate parent of the surviving Entity through the Business
Combination, or (C) at least a majority of the members of the board of directors
of the ultimate parent (or if there is no parent, the surviving Entity)
immediately following such Business Combination were not Incumbent Board Members
(as defined below) at the time the Board approved the execution of the
definitive agreement providing for such Business Combination;
(iii)the shareholders of the Company approve or the Board approves a plan of
complete dissolution or liquidation of the Company, or a complete dissolution or
liquidation of the Company shall otherwise occur, except for a liquidation into
a parent corporation;
(iv)there is consummated a sale, lease, exclusive license or other disposition
of all or substantially all of the consolidated assets of the Company and its
Subsidiaries, other than a sale, lease, exclusive license or other disposition
of all or substantially all of the consolidated assets of the Company and its
Subsidiaries to an Entity, more than fifty percent (50%) of the combined voting
power of the voting securities of which are Owned by shareholders of the Company
in substantially the same proportions as their Ownership of the outstanding
voting securities of the Company immediately prior to such sale, lease,
exclusive license or other disposition; or
(v)individuals who, on February 10, 2016, are members of the Board (the
“Incumbent Board Members”) cease for any reason to constitute at least a
majority of the members of the Board; provided, however, that if the appointment
or election (or nomination for election) of any new Board member was approved or
recommended by a majority vote of the Incumbent Board Members then still in
office, such new member shall, for purposes of the Plan, be considered as an
Incumbent Board Member, but excluding for purposes of the Plan any such
individual whose initial assumption of office occurs as a result of either an
actual or threatened election contest or other actual or threatened solicitation
of proxies or consents by or on behalf of any person or Entity other than the
Board.
(h)“COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended.
(i)“Code” means the Internal Revenue Code of 1986, as amended.

3
Approved 10 February 2016

--------------------------------------------------------------------------------




(j)“Companies Act” means the Companies Act 2014 of Ireland, together with all
statutory modifications and re-enactments thereof and all statutes and statutory
instruments which are to be read as one with, or construed or read together as
one with, the aforementioned enactments and every statutory modification and
re-enactment thereof for the time being in force.
(k)“Company” means:
(i)prior to a Change in Control, Jazz Pharmaceuticals plc; and
(ii)on or after a Change in Control, (A) Jazz Pharmaceuticals plc in the event
that the surviving Entity resulting from a Change in Control is Jazz
Pharmaceuticals plc, (B) the surviving Entity resulting from a Change in Control
in the event that such surviving Entity is not Jazz Pharmaceuticals plc, (C) any
Entity to which the assets of Jazz Pharmaceuticals plc and its Subsidiaries are
sold, leased, exclusively licensed or otherwise disposed of in the event of a
Change in Control under Section 2(g)(iv), or (D) any other successor to Jazz
Pharmaceuticals plc in the event of a Change in Control, as applicable;
provided, however, that in the event Jazz Pharmaceuticals plc completes a
reorganization that is not in connection with a Change in Control that results
in Jazz Pharmaceuticals plc no longer being the ultimate parent company and
reporting company under the Exchange Act, then “Company” means the ultimate
parent that directly or indirectly holds Jazz Pharmaceuticals plc.
(l)“Constructive Termination” means a termination of a Participant’s employment
with the Company or an Affiliate as a result of the Participant’s resignation of
such employment for Good Reason; provided, however, that in order for such
termination to constitute a Constructive Termination, the Participant must (i)
provide written notice to the Company’s General Counsel (or equivalent position)
within thirty (30) days after the first occurrence of the action or event
constituting Good Reason setting forth the basis for such resignation, (ii)
allow the Company at least thirty (30) days from receipt of such written notice
to cure such action or event, and (iii) if such action or event is not
reasonably cured within such period, resign from all positions the Participant
then holds with the Company and any Affiliate effective not later than ninety
(90) days after the expiration of such cure period.
(m)“Covered Termination” means either (i) an Involuntary Termination Without
Cause, or (ii) a Constructive Termination, in each case effective upon or within
twelve (12) months following a Change in Control.
(n)“Disability” means, with respect to a Participant, the inability of the
Participant to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or which has lasted or can be expected to last for a continuous
period of not less than twelve (12) months, as provided in Sections 22(e)(3) and
409A(a)(2)(c)(i) of the Code, and shall be reasonably determined by the Board or
its designee on the basis of such medical evidence as the Board or its designee
deems warranted under the circumstances.

4
Approved 10 February 2016

--------------------------------------------------------------------------------




(o)“Entity” means a corporation, partnership, limited liability company, or
other entity.
(p)“ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
(q)“Exchange Act” means the Securities Exchange Act of 1934, as amended.
(r)“Exchange Act Person” means any natural person, Entity or “group” (within the
meaning of Section 13(d) or 14(d) of the Exchange Act), except that “Exchange
Act Person” shall not include (i) the Company or any Subsidiary of the Company,
(ii) any employee benefit plan of the Company or any Subsidiary of the Company
or any trustee or other fiduciary holding securities under an employee benefit
plan of the Company or any Subsidiary of the Company, (iii) an underwriter
temporarily holding securities pursuant to a registered public offering of such
securities, or (iv) an Entity Owned, directly or indirectly, by the shareholders
of the Company in substantially the same proportions as their Ownership of
shares of the Company.
(s)“Final Base Salary” means the higher of a Participant’s Base Salary in effect
(x) on the date of the Participant’s Covered Termination (without giving effect
to any reduction in Base Salary that would constitute Good Reason for
Constructive Termination) or (y) immediately prior to the Change in Control;
provided, however, that if the Participant has, during the twelve (12) months
prior to the date of the Participant’s Covered Termination or the Change in
Control, as applicable, taken a voluntary pay reduction, then the Participant’s
Final Base Salary will be determined without regard to such voluntary pay
reduction.
(t)“Good Reason” means the occurrence of any one or more of the following
actions or events effected without a Participant’s written consent:
(i)one or more reductions in the Participant’s Base Salary that results in a
total reduction in the Participant’s Base Salary, as in effect immediately prior
to the Change in Control or any higher Base Salary in effect following the
Change in Control, by more than ten percent (10%);
(ii)a relocation of the Participant’s principal place of employment that
increases the Participant’s one-way commute by more than thirty-five (35) miles;
(iii)a substantial reduction in the Participant’s authority, duties or
responsibilities (and not simply a change in reporting relationships) as in
effect immediately prior to the Change in Control; provided that if (i) the
Participant continues to hold the same position but the size of the
Participant’s employing Entity (or the business unit to which the Participant is
assigned) has decreased significantly or (ii) neither the Company nor the
Participant’s employing Entity continues to be a publicly-traded corporation,
the Participant’s authority, duties and responsibilities will be considered to
be substantially reduced;

5
Approved 10 February 2016

--------------------------------------------------------------------------------




(iv)a reduction in the Participant’s title (i.e., the Participant no longer has
a “Vice President,” “Senior Vice President,” “Executive Vice President,” “Chief
Executive Officer”, “Executive Chairman” or “President” title, as applicable to
the Participant); or
(v)required travel by the Participant on the Company’s or an Affiliate’s
business is substantially increased compared with the Participant’s business
travel obligations prior to the Change in Control.
(u)“Involuntary Termination Without Cause” means a termination by the Company or
an Affiliate of a Participant’s employment for any reason other than for Cause.
For purposes of the foregoing and the Plan, a termination of employment of a
Participant due to the Participant’s death or Disability shall constitute an
Involuntary Termination Without Cause.
(v)“Own,” “Owned,” “Owner,” “Ownership” A person or Entity shall be deemed to
“Own,” to have “Owned,” to be the “Owner” of, or to have acquired “Ownership” of
securities if such person or Entity, directly or indirectly, through any
contract, arrangement, understanding, relationship or otherwise, has or shares
voting power, which includes the power to vote or to direct the voting, with
respect to such securities.
(w)“Participant” means an individual who is an employee of a U.S. Affiliate and
who has been designated a “Participant” by the Plan Administrator in its sole
discretion (either by a specific written designation or by virtue of being a
member of a class of employees who have been so designated).
(x)“Plan Administrator” means the Board or any committee duly authorized by the
Board to administer the Plan. The Plan Administrator may, but is not required to
be, the Compensation Committee of the Board. The Board may at any time
administer the Plan, in whole or in part, notwithstanding that the Board has
previously appointed a committee to act as the Plan Administrator.
(y)“Release” has the meaning set forth in Section 5(a).
(z)“Stock Award” means any option, right or other stock award described in
Section 4(c).
(aa)“Subsidiary” means, with respect to the Company, (i) any corporation of
which more than fifty percent (50%) of the outstanding capital stock having
ordinary voting power to elect a majority of the board of directors of such
corporation (irrespective of whether, at the time, stock of any other class or
classes of such corporation shall have or might have voting power by reason of
the happening of any contingency) is at the time, directly or indirectly, Owned
by the Company, and (ii) any partnership, limited liability company or other
Entity in which the Company has a direct or indirect interest (whether in the
form of voting or participation in profits or capital contribution) of more than
fifty percent (50%).
(bb)“U.S. Affiliate” means any Affiliate incorporated in the United States of
America.

6
Approved 10 February 2016

--------------------------------------------------------------------------------




SECTION 3.
ELIGIBILITY FOR BENEFITS.

(a)General Rules. Subject to the limitations set forth in this Section 3,
Section 5 and Section 6, in the event of a Participant’s Covered Termination,
the Company shall provide the benefits described in Sections 4(a), 4(b) and 4(c)
to the Participant.
(b)Exceptions to Benefit Entitlement. A Participant will not receive benefits
under the Plan (or will receive reduced benefits under the Plan) in the
following circumstances, as determined by the Plan Administrator in its sole
discretion:
(i)The Participant’s employment with the Company or an Affiliate terminates or
is terminated for any reason other than a Covered Termination.
(ii)The Participant voluntarily terminates employment with the Company or an
Affiliate in order to accept employment with another Entity that is controlled
(directly or indirectly) by the Company or is otherwise an Affiliate.
(iii)The Participant does not confirm in writing that he or she is and shall be
subject to the Employee Confidential Information and Inventions Agreement (or
other similar agreement with a different name relating to confidentiality
obligations) entered into by the Participant in connection with his or her
employment with the applicable Affiliate (the “Employee Confidentiality
Agreement”) and the Company’s Code of Conduct as then in effect during any
notice or post-termination period.
(iv)The Participant does not confirm in writing that he or she is and shall be
subject to the obligations described in Section 3(c).
(v)Following the Participant’s Covered Termination but prior to the date
benefits under the Plan are scheduled to commence, the Participant commences
employment with the Company or an Affiliate for an identical or substantially
equivalent or comparable position as the Participant’s position with the Company
or an Affiliate on the date of the Participant’s Covered Termination. For
purposes of the foregoing, a “substantially equivalent or comparable position”
is one that provides the Participant substantially the same level of
responsibility and Base Salary as the Participant’s position with the Company or
an Affiliate on the date of the Participant’s Covered Termination.
(vi)Prior to the date of the Participant’s Covered Termination, the Participant
is offered an identical or substantially equivalent or comparable position in
the U.S. with the Company or an Affiliate as the Participant’s then current
position with the Company or an Affiliate. For purposes of the foregoing, a
“substantially equivalent or comparable position” is one that provides the
Participant substantially the same level of responsibility and Base Salary as
the Participant’s then current position; provided, however, that a Participant
shall not be considered to be offered a “substantially equivalent or comparable
position” if a resignation by the Participant would constitute a Constructive
Termination.

7
Approved 10 February 2016

--------------------------------------------------------------------------------




(vii)The Participant has failed to execute or has revoked the Release described
in Section 5(a).
(viii)The Participant fails to return all Company Property. For this purpose,
“Company Property” means all documents (and all copies thereof) and other
property of the Company or an Affiliate which the Participant had in his or her
possession at any time, including, but not limited to, files, notes, drawings,
records, plans, forecasts, reports, studies, analyses, proposals, agreements,
financial information, research and development information, sales and marketing
information, operational and personnel information, specifications, code,
software, databases, computer-recorded information, tangible property and
equipment (including, but not limited to, computers, printers, facsimile
machines, mobile telephones and other mobile devices, and servers), credit
cards, entry cards, identification badges and keys, and any materials of any
kind which is owned by the Company or an Affiliate or contain or embody any
proprietary or confidential information of the Company or an Affiliate (and all
reproductions thereof in whole or in part).
(c)Termination of Benefits. A Participant’s right to receive benefits under this
Plan shall terminate immediately if, at any time prior to or during the period
for which the Participant is receiving benefits hereunder, the Participant,
without the prior written approval of the Plan Administrator:
(i)willfully breaches a material provision of the Participant’s Employee
Confidentiality Agreement or the Company’s Code of Conduct;
(ii)encourages or solicits any then current employees or independent contractors
of the Company or an Affiliate to end their service with the Company or an
Affiliate for any reason or interferes in any other manner with the service
relationships existing between the Company or an Affiliate and its then current
employees or independent contractors; or
(iii)induces any then current clients, customers, suppliers, vendors,
distributors, licensors, licensees of the Company or an Affiliate, or other
third party in a similar relationship to the Company or an Affiliate, to
terminate their existing business relationship with the Company or an Affiliate
or interferes in any other manner with any existing business relationship
between the Company or an Affiliate and any then current client, customer,
supplier, vendor, distributor, licensor, licensee or other third party.
SECTION 4.
AMOUNT OF BENEFITS.

Subject to the limitations set forth in Section 3, Section 5 and Section 6, in
the event of a Participant’s Covered Termination, the Participant shall be
entitled to receive the benefits described in Sections 4(a), 4(b) and 4(c).
(a)Cash Severance Payment. The Company shall make a cash severance payment to
the Participant in an amount equal to the sum of:

8
Approved 10 February 2016

--------------------------------------------------------------------------------




(i)the Participant’s Final Base Salary multiplied by the percentage set forth
below that applies to the Participant, plus
(ii)the product of (A) the Participant’s Final Base Salary, (B) the
Participant’s Bonus Percentage and (C) the percentage set forth below that
applies to the Participant, plus
(iii)the product of (A) the Participant’s Final Base Salary, (B) the
Participant’s Bonus Percentage and (C) the Participant’s Bonus Multiplier;
provided, however, that the amount of such cash severance payment shall be
reduced by the amount of any payment made to or earned by the Participant on or
prior to the date of the Participant’s Covered Termination for performance for
the calendar year in which the Covered Termination occurs under any bonus
(including sales or incentive compensation) plan maintained by the Company or an
Affiliate (which, for purposes of clarification and as determined by the Plan
Administrator, shall not include any one-time or extraordinary bonus payments
made to or earned by the Participant outside of a plan for performance for such
calendar year). Such cash severance payment shall be paid in accordance with
Section 6.
If the Participant is at the time of the Covered Termination a:
  
Applicable Percentage:
 
Vice President
  
100
%
Senior Vice President, Executive Vice President, or above (but not Chief
Executive Officer, Executive Chairman or President)
  
150
%
Chief Executive Officer, Executive Chairman or President
  
200
%



(b)Health Continuation Coverage.
(i)Provided that the Participant is eligible to continue coverage under a
health, dental or vision insurance plan sponsored by the Company or an Affiliate
upon the Participant’s Covered Termination pursuant to COBRA and the Participant
makes an election to continue such coverage pursuant to COBRA within the time
period prescribed under COBRA, the Participant shall be entitled to payment by
the Company of all of the applicable COBRA premiums for such health, dental or
vision insurance plan coverage from the date of the Participant’s Covered
Termination through the earliest of (A) a period of twelve (12) months following
such date in the case of a Vice President, eighteen (18) months following such
date in the case of a Senior Vice President, Executive Vice President, or above
(but not the Chief Executive Officer, Executive Chairman or President), and
twenty-four (24) months following such date in the case of the Chief Executive
Officer, Executive Chairman or President, (B) the Participant’s death or (C) the
effective date of the Participant’s coverage by a health, dental or vision
insurance plan of a subsequent employer (such period from the date of the
Participant’s

9
Approved 10 February 2016

--------------------------------------------------------------------------------




Covered Termination through the earliest of (A) through (C), the “COBRA Payment
Period”), with such coverage counted as coverage pursuant to COBRA. Such COBRA
premium payments shall be inclusive of premiums for the Participant’s eligible
dependents for such health, dental or vision insurance plan coverage as in
effect immediately prior to the date of the Participant’s Covered Termination,
provided that such dependents continue to be eligible for such coverage during
the COBRA Payment Period.
(ii)No COBRA premium payments (or any other payments for health, dental or
vision insurance plan coverage by the Company or an Affiliate) shall be made
following the Participant’s death or the effective date of the Participant’s
coverage by a health, dental or vision insurance plan of a subsequent employer.
Each Participant shall be required to provide written notification to the Plan
Administrator immediately if the Participant becomes covered by a health, dental
or vision insurance plan of a subsequent employer.
(iii)No provision of this Plan will affect the continuation coverage rules under
COBRA, except that the Company’s payment of any applicable COBRA premiums will
be credited as payment by the Participant for purposes of the Participant’s
payment required under COBRA. Therefore, the period during which the Participant
may elect to continue the Company’s or its Affiliate’s health, dental or vision
insurance plan coverage at his or her own expense under COBRA, the length of
time during which COBRA coverage will be made available to the Participant, and
all other rights and obligations of the Participant under COBRA (except the
Company’s obligation, if any, to pay COBRA premiums under this Section 4(b))
will be applied in the same manner that such rules would apply in the absence of
this Plan. Upon the conclusion of any COBRA Payment Period, the Participant will
be responsible for the entire payment of premiums required under COBRA for the
remainder of the COBRA period.
(iv)For purposes of this Section 4(b), (i) references to COBRA shall be deemed
to refer also to analogous provisions of state law, and (ii) any applicable
insurance premiums that are paid by the Company shall not include any amounts
payable by a Participant under an Internal Revenue Code Section 125 health care
reimbursement plan, which amounts, if any, are the sole responsibility of the
Participant.
(v)Notwithstanding the foregoing but subject to Section 6, if at any time the
Plan Administrator determines, in its sole discretion, that its payment of COBRA
premiums on the Participant’s behalf would result in a violation of applicable
law (including, without limitation, Section 2716 of the Public Health Service
Act), then in lieu of paying COBRA premiums pursuant to this Section 4(b), the
Company will pay to the Participant, on the last day of each remaining month of
the COBRA Payment Period, a fully taxable cash payment equal to the COBRA
premiums for such month, subject to applicable tax withholding (such amount, the
“Special Severance Payment”), and such Special Severance Payment will be made
without regard to the Participant’s payment of COBRA premiums and without regard
to the expiration of the COBRA period prior to the end of the COBRA Payment
Period.
(vi)Such COBRA premium payments and Special Severance Payments, if any, shall be
paid in accordance with Section 6.

10
Approved 10 February 2016

--------------------------------------------------------------------------------




(c)Stock Award Vesting Acceleration. The vesting (and exercisability, if
applicable) of all outstanding options to purchase the Company’s ordinary
shares, stock appreciation rights or similar rights or other rights with respect
to the Company’s ordinary shares, and any other stock awards granted to the
Participant pursuant to any equity incentive plan of the Company that are held
by the Participant on the date of the Participant’s Covered Termination shall be
accelerated in full.
(d)Other Employee Benefits. All other benefits (such as life insurance,
disability coverage and 401(k) plan coverage) provided by the Company or an
Affiliate shall terminate as of the date of the Participant’s Covered
Termination (except to the extent that a conversion privilege may be available
thereunder).
(e)Additional Benefits. Notwithstanding the foregoing, the Plan Administrator
may, in its sole discretion, provide benefits in addition to those pursuant to
Sections 4(a), 4(b) and 4(c) to one or more Participants chosen by the Plan
Administrator, in its sole discretion, and the provision of any such benefits to
a Participant shall in no way obligate the Company to provide such benefits to
any other Participant, even if similarly situated.
SECTION 5.
LIMITATIONS ON BENEFITS.

(a)Release. In order to be eligible to receive benefits under the Plan, a
Participant must (i) execute and return to the Company within the applicable
time period set forth therein a general waiver and release in substantially the
form attached hereto as EXHIBIT A, EXHIBIT B, or EXHIBIT C, as appropriate (a
“Release”), and (ii) not revoke the Release within the revocation period (if
any) set forth therein; provided, however, that in no event may the applicable
time period or revocation period extend beyond sixty (60) days following the
date of the Participant’s Covered Termination. The Plan Administrator, in its
sole discretion, may modify the form of the Release to comply with applicable
law and shall determine the form of the Release, which may be incorporated into
a separation agreement or other agreement with the Participant.
(b)Certain Reductions. The Plan Administrator, in its sole discretion, shall
have the authority to reduce or otherwise adjust a Participant’s benefits under
the Plan, in whole or in part, by any other severance benefits, pay and benefits
in lieu of notice, or other similar benefits payable to the Participant by the
Company or an Affiliate that become payable in connection with the Participant’s
termination of employment with the Company or an Affiliate pursuant to (i) any
applicable legal requirement, including, without limitation, the Worker
Adjustment and Retraining Notification Act (the “WARN Act”), the California
Plant Closing Act or any other similar state law, or (ii) any policy or practice
of the Company or an Affiliate providing for the Participant to remain on
payroll for a limited period of time after being given notice of the termination
of the Participant’s employment. The benefits provided under this Plan are
intended to satisfy, in whole or in part, any and all statutory obligations of
the Company and its Affiliates that may arise out of a Participant’s termination
of employment, and the Plan Administrator shall so construe and implement the
terms of the Plan. Any reductions that the Company determines to make pursuant
to this Section 5(b) shall be made such that any benefit under the Plan shall be
reduced solely by any similar type of benefit under such legal requirement,
policy or practice

11
Approved 10 February 2016

--------------------------------------------------------------------------------




(i.e., any cash severance benefits under the Plan shall be reduced solely by any
cash severance benefits under such legal requirement, policy or practice, and
any continued health insurance benefits under the Plan shall be reduced solely
by any continued health insurance benefits under such legal requirement, policy
or practice). The Plan Administrator’s decision to apply such reductions to the
benefits of one Participant under the Plan and the amount of such reductions
shall in no way obligate the Plan Administrator to apply the same reductions in
the same amounts to the benefits of any other Participant under the Plan, even
if similarly situated. In the Plan Administrator’s sole discretion, such
reductions may be applied on a retroactive basis, with benefits previously paid
being re-characterized as payments or other benefits pursuant to the Company’s
or an Affiliate’s statutory or other obligations.
(c)Parachute Payments.
(i)Except as otherwise provided in a written agreement between a Participant and
the Company or an Affiliate, if any payment or benefit a Participant will or may
receive from the Company or otherwise (a “280G Payment”) would (i) constitute a
“parachute payment” within the meaning of Section 280G of the Code, and (ii) but
for this sentence, be subject to the excise tax imposed by Section 4999 of the
Code (the “Excise Tax”), then any such 280G Payment pursuant to this Plan (a
“Payment”) shall be equal to the Reduced Amount. The “Reduced Amount” shall be
either (x) the largest portion of the Payment that would result in no portion of
the Payment (after reduction) being subject to the Excise Tax or (y) the largest
portion, up to and including the total, of the Payment, whichever amount (i.e.,
the amount determined by clause (x) or by clause (y)), after taking into account
all applicable federal, state and local employment taxes, income taxes, and the
Excise Tax (all computed at the highest applicable marginal rate), results in
the Participant’s receipt, on an after-tax basis, of the greater economic
benefit notwithstanding that all or some portion of the Payment may be subject
to the Excise Tax. If a reduction in a Payment is required pursuant to the
preceding sentence and the Reduced Amount is determined pursuant to clause (x)
of the preceding sentence, the reduction shall occur in the manner (the
“Reduction Method”) that results in the greatest economic benefit for the
Participant. If more than one method of reduction will result in the same
economic benefit, the items so reduced will be reduced pro rata (the “Pro Rata
Reduction Method”).
(ii)Notwithstanding any provision of Section 5(c)(i) to the contrary, if the
Reduction Method or the Pro Rata Reduction Method would result in any portion of
the Payment being subject to taxes pursuant to Section 409A of the Code and the
regulations and other guidance thereunder and any state law of similar effect
(collectively, “Section 409A”) that would not otherwise be subject to taxes
pursuant to Section 409A, then the Reduction Method and/or the Pro Rata
Reduction Method, as the case may be, shall be modified so as to avoid the
imposition of taxes pursuant to Section 409A as follows: (A) as a first
priority, the modification shall preserve, to the greatest extent possible, the
greatest economic benefit for the Participant as determined on an after-tax
basis; (B) as a second priority, Payments that are contingent on future events
(e.g., being terminated without Cause) shall be reduced (or eliminated) before
Payments that are not contingent on future events; and (C) as a third priority,
Payments that are “deferred compensation” within the meaning of Section 409A
shall be reduced (or eliminated) before Payments that are not “deferred
compensation” within the meaning of Section 409A.

12
Approved 10 February 2016

--------------------------------------------------------------------------------




(iii)The independent registered public accounting firm engaged by the Company
for general audit purposes as of the day prior to the effective date of the
event described in Section 280G(b)(2)(A)(i) of the Code shall perform the
foregoing calculations. If the independent registered public accounting firm so
engaged by the Company is serving as accountant or auditor for the individual,
entity or group effecting such event, the Company shall appoint a nationally
recognized independent registered public accounting firm to make the
determinations required hereunder. The Company shall bear all expenses with
respect to the determinations by such independent registered public accounting
firm required to be made hereunder. The Company shall use commercially
reasonable efforts to cause the independent registered public accounting firm
engaged to make the determinations hereunder to provide its calculations,
together with detailed supporting documentation, to the Company and the
Participant within thirty (30) calendar days after the date on which the
Participant’s right to a 280G Payment becomes reasonably likely to occur (if
requested at that time by the Company or the Participant) or such other time as
requested by the Company or the Participant.
(iv)If the Participant receives a Payment for which the Reduced Amount was
determined pursuant to clause (x) of Section 5(c)(i) and the Internal Revenue
Service determines thereafter that some portion of the Payment is subject to the
Excise Tax, the Participant agrees to promptly return to the Company a
sufficient amount of the Payment (after reduction pursuant to clause (x) of
Section 5(c)(i)) so that no portion of the remaining Payment is subject to the
Excise Tax. For the avoidance of doubt, if the Reduced Amount was determined
pursuant to clause (y) of Section 5(c)(i), the Participant shall have no
obligation to return any portion of the Payment pursuant to the preceding
sentence.
(d)Mitigation. Except as otherwise specifically provided herein, a Participant
shall not be required to mitigate damages or the amount of any payment provided
under this Plan by seeking other employment or otherwise, nor shall the amount
of any payment provided for under this Plan be reduced by any compensation
earned by a Participant as a result of employment by another employer or any
retirement benefits received by the Participant after the date of the
Participant’s Covered Termination, except for health continuation coverage
provided pursuant to Section 4(b).
(e)Non-Duplication of Benefits. Except as otherwise specifically provided for
herein, no Participant is eligible to receive benefits under this Plan or
pursuant to other contractual obligations more than one time. This Plan is
designed to provide certain severance benefits to Participants pursuant to the
terms and conditions set forth in this Plan. The payments pursuant to this Plan
are in addition to, and not in lieu of, any unpaid salary, bonuses, incentive
compensation or benefits to which a Participant may be entitled for the period
ending with the date of the Participant’s Covered Termination.
SECTION 6.
TIME OF PAYMENT AND FORM OF BENEFITS.

(a)General Rules. Except as otherwise set forth in the Plan, in the event of a
Participant’s Covered Termination, benefits under the Plan shall be paid to the
Participant in accordance with the following:

13
Approved 10 February 2016

--------------------------------------------------------------------------------




(i)Any cash severance payment under the Plan shall be paid to the Participant in
a single lump sum payment on the sixtieth (60th) day following the date of the
Participant’s Covered Termination.
(ii)Any COBRA premium payments under the Plan shall be paid on a monthly basis
during the COBRA Payment Period; provided, however, that the first such payment
shall be paid on the sixtieth (60th) day following the date of the Participant’s
Covered Termination, in an amount equal to the aggregate amount of COBRA premium
payments that the Company would have paid through such sixtieth (60th) day had
such payments commenced on the date of the Participant’s Covered Termination,
with the balance of such payments paid thereafter on the foregoing monthly
schedule.
(iii)Any Special Severance Payments, if applicable, under the Plan shall be paid
on a monthly basis in accordance with Section 4(b)(v); provided, however, that
if any Special Severance Payment(s) is payable with respect to the first sixty
(60) days following the date of the Participant’s Covered Termination, such
Special Severance Payment(s) shall be paid on the sixtieth (60th) day following
the date of the Participant’s Covered Termination, with the balance of such
payments paid thereafter on the foregoing monthly schedule.
(iv)The vesting (and exercisability, if applicable) of any Stock Award shall be
accelerated pursuant to Section 4(c) on the sixtieth (60th) day following the
date of the Participant’s Covered Termination. In order to give effect to the
intent of this provision, in the event of a Participant’s Covered Termination,
notwithstanding anything to the contrary set forth in any applicable equity
incentive plan of the Company or any agreement evidencing a Stock Award, in no
event will any portion of the Participant’s Stock Award be forfeited or
terminate any earlier than the sixtieth (60th) day following the date of the
Participant’s Covered Termination; provided, however, that no provision in the
Plan shall affect any provision in any applicable equity incentive plan of the
Company or any agreement evidencing a Stock Award that provides for the
acceleration of vesting (and exercisability, if applicable) of such Stock Award.
In no event shall payment of any benefit under the Plan be made unless (A) the
Participant’s Covered Termination constitutes a “separation from service” (as
defined in Treasury Regulation Section 1.409A-1(h) without regard to any
alternative definition thereunder (“Separation from Service”)) and (B) the
Participant has executed and returned a Release and the revocation period (if
any) with respect to such Release has expired in accordance with Section 5(a)
prior to the sixtieth (60th) day following the date of the Participant’s Covered
Termination.
(b)Application of Section 409A. It is intended that all of the benefits payable
under this Plan satisfy, to the greatest extent possible, the exemptions from
the application of Section 409A provided under Treasury Regulations
1.409A‑1(b)(4), 1.409A‑1(b)(5) and 1.409A‑1(b)(9), and that this Plan will be
construed to the greatest extent possible as consistent with those provisions,
and to the extent not so exempt, this Plan (and any definitions hereunder) will
be construed in a manner that complies with Section 409A. For purposes of
Section 409A (including, without limitation, for purposes of Treasury Regulation
Section 1.409A‑2(b)(2)(iii)), a Participant’s right to receive any installment
payments under this Plan (whether severance

14
Approved 10 February 2016

--------------------------------------------------------------------------------




payments, reimbursements or otherwise) shall be treated as a right to receive a
series of separate payments and, accordingly, each installment payment hereunder
shall at all times be considered a separate and distinct payment.
Notwithstanding anything to the contrary herein, if the Plan Administrator
determines that a Participant is, upon his or her Separation from Service, a
“specified employee” for purposes of Section 409A, then, solely to the extent
necessary to avoid adverse personal tax consequences under Section 409A, (i) the
commencement of any benefit payments under the Plan shall be delayed until the
earlier of (A) six (6) months and one (1) day after the Participant’s Separation
from Service (or such longer period as is required under Section 409A) and (B)
the date of the Participant’s death (such applicable date, the “Delayed Initial
Payment Date”), and (ii) the Company shall (A) pay the Participant a lump sum
amount equal to the sum of any benefit payments that the Participant otherwise
would have received through the Delayed Initial Payment Date if the commencement
of such benefit payments had not been delayed pursuant to this paragraph and (B)
commence paying the balance, if any, of such benefit payments in accordance with
the applicable payment schedule.
(c)Application of Section 252 and 253 of the Companies Act. This Plan is entered
into for the benefit of Participants in the ordinary course of their employment.
It is not intended to provide for any payment by way of compensation for loss of
office or consideration for or in connection with the retirement from office of
a director of the Company in connection with the transfer of the whole or any
part of the undertaking or property of the Company within the meaning of Section
252 of the Companies Act nor to provide for a payment giving rise to a duty of a
director of the Company pursuant to Section 253 of the Companies Act.
(d)Tax Withholding. All payments under the Plan will be subject to all
applicable tax withholding obligations of the Company and any Affiliate,
including, without limitation, obligations to withhold for federal, state and
local income and employment taxes.
(e)Indebtedness of Participants. If a Participant is indebted to the Company or
an Affiliate on the date of his or her Covered Termination, the Plan
Administrator reserves the right to offset any severance payments under the Plan
by the amount of such indebtedness.
SECTION 7.
RIGHT TO INTERPRET PLAN; AMENDMENT AND TERMINATION.

(a)Exclusive Discretion. The Plan Administrator shall have the exclusive
discretion and authority to establish rules, forms, and procedures for the
administration of the Plan, and to construe and interpret the Plan and to decide
any and all questions of fact, interpretation, definition, computation or
administration arising in connection with the operation of the Plan, including,
but not limited to, the eligibility to participate in the Plan and amount of
benefits paid under the Plan. The rules, interpretations, computations and other
actions of the Plan Administrator shall be binding and conclusive on all
persons.
(b)Amendment or Termination. The Company reserves the right to amend or
terminate this Plan, or the benefits provided hereunder, at any time; provided,
however, that no such amendment or termination shall occur following a Change in
Control or a Covered Termination as to any Participant who would be adversely
affected by such amendment or

15
Approved 10 February 2016

--------------------------------------------------------------------------------




termination unless such Participant consents in writing to such amendment or
termination. Any action amending or terminating the Plan shall be in writing and
executed by a duly authorized officer of the Company.
SECTION 8.
NO IMPLIED EMPLOYMENT CONTRACT.

The Plan shall not be deemed (i) to give any employee or other person any right
to be retained in the employ of the Company or an Affiliate, or (ii) to
interfere with the right of the Company or an Affiliate to discharge any
employee or other person at any time, with or without advance notice, and with
or without cause, which right is hereby reserved.
SECTION 9.
LEGAL CONSTRUCTION.

This Plan is intended to be governed by and shall be construed in accordance
with ERISA and, to the extent not preempted by ERISA, the laws of the State of
California.
SECTION 10.
CLAIMS, INQUIRIES AND APPEALS.

(a)Claims for Benefits and Inquiries. Any claim for benefits, inquiries about
the Plan or inquiries about present or future rights under the Plan must be
submitted to the Plan Administrator in writing by a claimant (or his or her
authorized representative). The Plan Administrator is set forth in
Section 12(d). Certain capitalized terms used in this Section 10 are defined in
Section 10(e) below.
(b)Denial of Claims. The Plan Administrator shall make a benefit determination
and communicate its decision, electronically or in writing, to the claimant in
accordance with its claim practices, which shall comply with Department of Labor
regulations.
(i)Claims other than Disability Claims. In the event that any claim for benefits
that is not a Disability Claim is denied in whole or in part, the Plan
Administrator must provide the claimant with notice of the Adverse Benefit
Determination within a reasonable period of time, but not later than ninety (90)
days after the Plan Administrator’s receipt of the written claim for benefits,
unless the Plan Administrator determines that special circumstances require an
extension of time for processing the claim. If the Plan Administrator determines
that an extension of time for processing is required, written notice of the
extension shall be furnished to the claimant prior to the termination of the
initial ninety (90) day period. In no event shall such extension exceed a period
of ninety (90) days from the end of such initial period. The extension notice
shall indicate the special circumstances requiring an extension of time and the
date by which the Plan Administrator expects to render the benefit
determination.
(ii)Disability Claims. In the event that any claim for benefits that is a
Disability Claim is denied in whole or in part, the Plan Administrator must
provide the claimant with notice of the Adverse Benefit Determination within a
reasonable period of time, but not later than forty-five (45) days after the
Plan Administrator’s receipt of the written claim for benefits. This period may
be extended for up to thirty (30) days, provided that the Plan Administrator
both (i) determines that such an extension is necessary due to matters beyond
the

16
Approved 10 February 2016

--------------------------------------------------------------------------------




control of the Plan and (ii) notifies the claimant, prior to the expiration of
the initial forty-five (45) day period, of the circumstances requiring the
extension of time and the date by which the Plan Administrator expects to render
a decision. If, prior to the end of the first thirty (30) day extension period,
the Plan Administrator determines that, due to matters beyond the control of the
Plan, a decision cannot be rendered within the first thirty (30) day extension
period, the period for making the determination may be extended for up to an
additional thirty (30) days, provided that the Plan Administrator notifies the
claimant, prior to the expiration of the first thirty (30) day extension period,
of the circumstances requiring the extension and the date as of which the Plan
Administrator expects to render a decision. Any notice of extension under this
paragraph shall specifically explain the standards on which entitlement to a
benefit is based, the unresolved issues that prevent a decision on the claim,
and the additional information needed to resolve those issues, and the claimant
shall be afforded at least forty-five (45) days within which to provide the
specified information.
(iii)Content of Notice of Adverse Benefit Determination. The Plan Administrator
shall provide the claimant with written or electronic notification of any
Adverse Benefit Determination. Any electronic notification shall comply with the
standards imposed by Section 2520.104b-1(c) of Part 29 of the Code of Federal
Regulations. Any notice of Adverse Benefit Determination shall set forth in a
manner calculated to be understood by the claimant:
(1)The specific reason or reasons for the Adverse Benefit Determination;
(2)Reference to the specific Plan provision(s) on which the Adverse Benefit
Determination is based;
(3)A description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary;
(4)A description of the Plan’s review procedures and the time limits applicable
to such procedures, including a statement of the claimant’s right to bring a
civil action under Section 502(a) of ERISA following an Adverse Benefit
Determination on review; and
(5)In the case of an Adverse Benefit Determination involving a Disability Claim:
a.If an internal rule, guideline, protocol, or other similar criterion was
relied upon in making the Adverse Benefit Determination, either the specific
rule, guideline, protocol, or other similar criterion, or a statement that such
a rule, guideline, protocol, or other similar criterion was relied upon in
making the Adverse Benefit Determination and that a copy of such rule,
guideline, protocol, or other criterion will be provided free of charge to the
claimant upon request; or
b.If the Adverse Benefit Determination is based on a medical necessity or
experimental treatment or similar exclusion or limit, either (i) an explanation
of the

17
Approved 10 February 2016

--------------------------------------------------------------------------------




scientific or clinical judgment for the determination, applying the terms of the
Plan to the claimant’s medical circumstances, or (ii) a statement that such
explanation will be provided free of charge upon request.
(c)Request for a Review. Each claimant (or his or her authorized representative)
shall have a reasonable opportunity to appeal an Adverse Benefit Determination
by filing a written request for review with the Plan Administrator.
(i)Claims other than Disability Claims. In the case of a request for review not
involving a Disability Claim, the written request for review must be furnished
to the Plan Administrator within sixty (60) days following the claimant’s
receipt of the notice of an Adverse Benefit Determination. The claimant shall be
provided with an opportunity to submit written comments, documents, records, and
other information relating to the claimant’s claim for benefits. The Plan
Administrator shall provide the claimant, upon request and free of charge,
reasonable access to, and copies of, all Relevant Records. The Plan
Administrator’s review of the claimant’s appeal shall take into account all
comments, documents, records, and other information submitted by the claimant
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination. If the claimant fails to
request a review within the above-stated period, the claimant shall have waived
the right to a review of the denial of his or her claim.
(ii)Disability Claims. In the case of a request for review involving a
Disability Claim, the written request for review must be furnished to the Plan
Administrator within one hundred eighty (180) days following the claimant’s
receipt of the notice of an Adverse Benefit Determination. The claimant shall be
provided with an opportunity to submit written comments, documents, records, and
other information relating to the claimant’s claim for benefits. The Plan
Administrator shall provide the claimant, upon request and free of charge,
reasonable access to, and copies of, all Relevant Records. The Plan
Administrator’s review of the claimant’s appeal shall take into account all
comments, documents, records, and other information submitted by the claimant
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination. Further, the Plan
Administrator’s review of the claimant’s appeal shall not afford deference to
the initial Adverse Benefit Determination and shall be conducted by an
appropriate named fiduciary of the Plan who is neither the individual who made
the initial Adverse Benefit Determination that is the subject of the appeal, nor
the subordinate of such individual. If the claimant fails to request a review
within the above-stated period, the claimant shall have waived the right to a
review of the denial of his or her claim.
If the appeal involves an Adverse Benefit Determination that is based in whole
or in part on a medical judgment, including determinations with regard to
whether a particular treatment, drug, or other item is experimental,
investigational, or not medically necessary or appropriate, the appropriate
named fiduciary shall consult with a Health Care Professional who has
appropriate training and experience in the field of medicine involved in the
medical judgment. Such Health Care Professional shall be an individual who is
neither an individual who was consulted in connection with the initial Adverse
Benefit Determination that is the subject of the appeal, nor the subordinate of
any such individual.

18
Approved 10 February 2016

--------------------------------------------------------------------------------




The Plan Administrator shall provide the claimant with the identification of
medical or vocational experts whose advice was obtained on behalf of the Plan in
connection with the claimant’s initial Adverse Benefit Determination, without
regard to whether the advice was relied upon in making the Adverse Benefit
Determination.
(iii)Timing of Notice of Benefit Determination on Review. The Plan Administrator
shall notify a claimant of its decision on review within a reasonable period of
time, but not later than sixty (60) days after the Plan Administrator’s receipt
of the claimant’s request for review, unless the Plan Administrator determines
that special circumstances require an extension of time for processing the
claim. If the Plan Administrator determines that an extension of time for
processing is required, written notice of the extension shall be furnished to
the claimant prior to the termination of the initial sixty (60) day period. In
no event shall such extension exceed a period of sixty (60) days from the end of
the initial sixty (60) day period. The extension notice shall indicate the
special circumstances requiring an extension of time and the date by which the
Plan Administrator expects to render the determination on review.
Notwithstanding the foregoing, if a claimant’s request for review involves a
Disability Claim, the references to sixty (60) days in this paragraph shall be
replaced by forty-five (45) days.
(iv)Contents of Notice of Benefit Determination on Review. The Plan
Administrator shall provide a claimant with written or electronic notification
of its benefit determination on review. Any electronic notification shall comply
with the standards imposed by Section 2520.104b-1(c) of Part 29 of the Code of
Federal Regulations. In the case of an Adverse Benefit Determination, the
notification shall set forth, in a manner calculated to be understood by the
claimant:
(1)The specific reason or reasons for the Adverse Benefit Determination;
(2)Reference to the specific Plan provision(s) on which the benefit
determination is based;
(3)A statement that the claimant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all Relevant Records;
(4)A statement describing any voluntary appeal procedures offered by the Plan
and the claimant’s right to obtain the information about such procedures
described in Section 2560.503-1(c)(3)(iv) of Part 29 of the Code of Federal
Regulations;
(5)A statement of the claimant’s right to bring an action under Section 502(a)
of ERISA; and
(6)In the case of an Adverse Benefit Determination involving a Disability Claim:
a.If an internal rule, guideline, protocol, or other similar criterion was
relied upon in making the Adverse Benefit Determination, either the specific
rule,

19
Approved 10 February 2016

--------------------------------------------------------------------------------




guideline, protocol, or other similar criterion, or a statement that such rule,
guideline, protocol, or other similar criterion was relied upon in making the
Adverse Benefit Determination and that a copy of the rule, guideline, protocol,
or other similar criterion will be provided free of charge to the claimant upon
request;
b.If the Adverse Benefit Determination is based on a medical necessity or
experimental treatment or similar exclusion or limit, either (i) an explanation
of the scientific or clinical judgment for the determination, applying the terms
of the Plan to the claimant’s medical circumstances, or (ii) a statement that
such explanation will be provided free of charge upon request; and
c.The following statement: “You and your Plan may have other voluntary
alternative dispute resolution options, such as mediation. One way to find out
what may be available is to contact your local U.S. Department of Labor Office
and your State insurance regulatory agency.”
(d)Calculating Time Periods.
(i)Calculating Time Periods for Initial Benefit Determination. The period of
time within which a benefit determination is required to be made shall begin at
the time a claim is filed, without regard to whether all the information
necessary to make a benefit determination accompanies the filing. In the case of
a Disability Claim, in the event that a period of time for making the benefit
determination is extended due to a claimant’s failure to submit information
necessary to decide a claim, the period for making the benefit determination
shall be tolled from the date on which the notification of the extension is sent
to the claimant until the date on which the claimant responds to the request for
additional information.
(ii)Calculating Time Periods for Benefit Determination on Review. The period of
time within which a benefit determination on review is required to be made shall
begin at the time an appeal is filed, without regard to whether all the
information necessary to make a benefit determination on review accompanies the
filing. In the event that the period of time for making the benefit
determination on review is extended due to a claimant’s failure to submit
information necessary to decide a claim, the period for making the benefit
determination on review shall be tolled from the date on which the notification
of the extension is sent to the claimant until the date on which the claimant
responds to the request for additional information.
(e)Definitions for Claims and Appeals Procedures.
(i)“Adverse Benefit Determination” means any of the following: a denial,
reduction, or termination of, or a failure to provide or make payment (in whole
or in part) for, a benefit, including any such denial, reduction, termination,
or failure to provide or make payment that is based on a determination of an
individual’s eligibility to participate in the Plan.
(ii)“Disability Claim” means a claim for benefits under the Plan based on a
Participant’s Covered Termination due to the Participant’s Disability.

20
Approved 10 February 2016

--------------------------------------------------------------------------------




(iii)“Health Care Professional” means a physician or other health care
professional who is licensed, accredited, or certified to perform specified
health services consistent with applicable state law.
(iv)“Relevant Records” means any document, record, or other information that:
(1)the Plan Administrator relied upon in making the benefit determination for
the claimant’s claim;
(2)was submitted, considered, or generated in the course of making the benefit
determination for the claimant’s claim, without regard to whether such document,
record, or other information was relied upon in making the benefit
determination;
(3)demonstrates compliance with the administrative processes and safeguards
required pursuant to Department of Labor regulations in making the benefit
determination for the claimant’s claim; or
(4)in the case of a Disability Claim, constitutes a statement of policy or
guidance with respect to the Plan concerning the denied treatment option or
benefit for the claimant’s diagnosis, without regard to whether such advice or
statement was relied upon in making the benefit determination.
(f)Exhaustion of Remedies. No legal action for benefits under the Plan may be
brought until the claimant (i) has submitted a written claim for benefits in
accordance with the procedures described by Section 10(a) above, (ii) has been
notified by the Plan Administrator that the claim is denied, (iii) has filed a
written request for a review of the claim in accordance with the appeal
procedure described in Section 10(c) above, and (iv) has been notified that the
Plan Administrator has denied the appeal. Notwithstanding the foregoing, if the
Plan Administrator does not respond to a claimant’s claim or appeal within the
relevant time limits specified in this Section 10, the claimant may bring legal
action for benefits under the Plan pursuant to Section 502(a) of ERISA.
SECTION 11.
BASIS OF PAYMENTS TO AND FROM PLAN.

The Plan shall be unfunded, and all benefits hereunder shall be paid only from
the general assets of the Company.
SECTION 12.
OTHER PLAN INFORMATION.

(a)Employer and Plan Identification Numbers. The Employer Identification Number
assigned to the Company (which is the “Plan Sponsor” as that term is used in
ERISA) by the Internal Revenue Service is 98-1032470. The Plan Number assigned
to the Plan by the Plan Sponsor pursuant to the instructions of the Internal
Revenue Service is 502.
(b)Ending Date for Plan’s Fiscal Year. The date of the end of the fiscal year
for the purpose of maintaining the Plan’s records is December 31.

21
Approved 10 February 2016

--------------------------------------------------------------------------------




(c)Agent for the Service of Legal Process. The agent for the service of legal
process with respect to the Plan is:
Jazz Pharmaceuticals plc
Attn: General Counsel
c/o Jazz Pharmaceuticals, Inc.
3180 Porter Drive
Palo Alto, CA 94304
(d)Plan Sponsor and Administrator. The “Plan Sponsor” of the Plan is:
Jazz Pharmaceuticals plc
Attn: General Counsel
c/o Jazz Pharmaceuticals, Inc.
3180 Porter Drive
Palo Alto, CA 94304
The “Plan Administrator” of the Plan is as set forth in Section 2(x). The Plan
Sponsor’s and Plan Administrator’s telephone number is (650) 496-3777. The Plan
Administrator is the named fiduciary charged with the responsibility for
administering the Plan.
SECTION 13.
STATEMENT OF ERISA RIGHTS.

Participants in this Plan (which is a welfare benefit plan sponsored by Jazz
Pharmaceuticals plc) are entitled to certain rights and protections under ERISA.
If you are a Participant, you are considered a participant in the Plan for the
purposes of this Section 13 and, under ERISA, you are entitled to:
(a)Receive Information About Your Plan and Benefits
(i)Examine, without charge, at the Plan Administrator’s office and at other
specified locations, such as worksites, all documents governing the Plan and a
copy of the latest annual report (Form 5500 Series), if applicable, filed by the
Plan with the U.S. Department of Labor and available at the Public Disclosure
Room of the Employee Benefits Security Administration;
(ii)Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the Plan and copies of the latest annual report (Form
5500 Series), if applicable, and an updated (as necessary) Summary Plan
Description. The Plan Administrator may make a reasonable charge for the copies;
and
(iii)Receive a summary of the Plan’s annual financial report, if applicable. The
Plan Administrator is required by law to furnish each participant with a copy of
this summary annual report.
(b)Prudent Actions By Plan Fiduciaries. In addition to creating rights for Plan
participants, ERISA imposes duties upon the people who are responsible for the
operation of the

22
Approved 10 February 2016

--------------------------------------------------------------------------------




employee benefit plan. The people who operate the Plan, called “fiduciaries” of
the Plan, have a duty to do so prudently and in the interest of you and other
Plan participants and beneficiaries. No one, including your employer, your union
or any other person, may fire you or otherwise discriminate against you in any
way to prevent you from obtaining a Plan benefit or exercising your rights under
ERISA.
(c)Enforce Your Rights.
(i)If your claim for a Plan benefit is denied or ignored, in whole or in part,
you have a right to know why this was done, to obtain copies of documents
relating to the decision without charge, and to appeal any denial, all within
certain time schedules.
(ii)Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of Plan documents or the latest annual report
from the Plan, if applicable, and do not receive them within 30 days, you may
file suit in a federal court. In such a case, the court may require the Plan
Administrator to provide the materials and pay you up to $110 a day until you
receive the materials, unless the materials were not sent because of reasons
beyond the control of the Plan Administrator.
(iii)If you have a claim for benefits which is denied or ignored, in whole or in
part, you may file suit in a state or federal court.
(iv)If you are discriminated against for asserting your rights, you may seek
assistance from the U.S. Department of Labor, or you may file suit in a federal
court. The court will decide who should pay court costs and legal fees. If you
are successful, the court may order the person you have sued to pay these costs
and fees. If you lose, the court may order you to pay these costs and fees, for
example, if it finds your claim is frivolous.
(d)Assistance With Your Questions. If you have any questions about the Plan, you
should contact the Plan Administrator. If you have any questions about this
statement or about your rights under ERISA, or if you need assistance in
obtaining documents from the Plan Administrator, you should contact the nearest
office of the Employee Benefits Security Administration, U.S. Department of
Labor, listed in your telephone directory or the Division of Technical
Assistance and Inquiries, Employee Benefits Security Administration, U.S.
Department of Labor, 200 Constitution Avenue N.W., Washington, D.C. 20210. You
may also obtain certain publications about your rights and responsibilities
under ERISA by calling the publications hotline of the Employee Benefits
Security Administration.
SECTION 14.
GENERAL PROVISIONS.

(a)Notices. Any notice, demand or request required or permitted to be given by
the Company, an Affiliate or a Participant pursuant to the terms of this Plan
shall be in writing and shall be deemed given when delivered personally or
deposited in the U.S. mail, First Class with postage prepaid, and addressed to
the parties, in the case of the Company or an Affiliate, at the address set
forth in Section 12(d) and, in the case of a Participant, at the address as set
forth in the Company’s or Affiliate’s employment file maintained for the
Participant as previously

23
Approved 10 February 2016

--------------------------------------------------------------------------------




furnished by the Participant or such other address as a party may request by
notifying the other in writing.
(b)Transfer and Assignment. The rights and obligations of a Participant under
this Plan may not be transferred or assigned without the prior written consent
of the Company. This Plan shall be binding upon (i) any surviving Entity
resulting from a Change in Control in the event that such surviving Entity is
not Jazz Pharmaceuticals plc, (ii) any Entity to which the assets of Jazz
Pharmaceuticals plc and its Subsidiaries are sold, leased, exclusively licensed
or otherwise disposed of in the event of a Change in Control under Section
2(g)(iv), and (iii) any other Entity or person who is a successor by merger,
acquisition, consolidation or otherwise to the business formerly carried on by
Jazz Pharmaceuticals plc, in each case without regard to whether or not such
Entity or person actively assumes the obligations hereunder.
(c)Waiver. Any party’s failure to enforce any provision or provisions of this
Plan shall not in any way be construed as a waiver of any such provision or
provisions, nor prevent any party from thereafter enforcing each and every other
provision of this Plan. The rights granted the parties herein are cumulative and
shall not constitute a waiver of any party’s right to assert all other legal
remedies available to it under the circumstances.
(d)Severability. Should any provision of this Plan be declared or determined to
be invalid, illegal or unenforceable, the validity, legality and enforceability
of the remaining provisions shall not in any way be affected or impaired.
(e)Section Headings. Section headings in this Plan are included for convenience
of reference only and shall not be considered part of this Plan for any other
purpose.
SECTION 15.
EXECUTION.

To record the adoption of the Plan as set forth herein as of the Effective Date,
the assumption of the Plan by Jazz Pharmaceuticals plc as of January 18, 2012,
and the amendment and restatement of the Plan, Jazz Pharmaceuticals plc has
caused its duly authorized officer to execute the same as of February 10, 2016.
 
 
 
JAZZ PHARMACEUTICALS PLC
 
 
By:
 
/s/ Suzanne Sawochka Hooper
Title:
 
Executive Vice President & General Counsel


24
Approved 10 February 2016

--------------------------------------------------------------------------------




The Executive Change in Control and Severance Benefit Plan was established
effective as of May 1, 2007.
The Executive Change in Control and Severance Benefit Plan was amended and
restated by the Board of Directors of Jazz Pharmaceuticals, Inc. on February 17,
2009.
The Executive Change in Control and Severance Benefit Plan was amended and
restated by the Board of Directors of Jazz Pharmaceuticals, Inc. on October 24,
2011.
The Amended and Restated Executive Change in Control and Severance Benefit Plan
was assumed by Jazz Pharmaceuticals plc effective as of January 18, 2012.
The Amended and Restated Executive Change in Control and Severance Benefit Plan
was amended and restated by the Compensation Committee of the Board of Directors
of Jazz Pharmaceuticals plc on February 14, 2012.
The Amended and Restated Executive Change in Control and Severance Benefit Plan
was amended and restated by the Compensation Committee of the Board of Directors
of Jazz Pharmaceuticals plc on April 24, 2012.
The Amended and Restated Executive Change in Control and Severance Benefit Plan
was amended and restated by the Compensation Committee of the Board of Directors
of Jazz Pharmaceuticals plc on July 31, 2013.
The Amended and Restated Executive Change in Control and Severance Benefit Plan
was amended and restated by the Compensation Committee of the Board of Directors
of Jazz Pharmaceuticals plc on February 10, 2016.



25
Approved 10 February 2016

--------------------------------------------------------------------------------




For Employees Age 40 or Older
Individual Termination
EXHIBIT A
RELEASE AGREEMENT (“RELEASE”)
I understand and agree completely to the terms set forth in the Jazz
Pharmaceuticals plc Amended and Restated Executive Change in Control and
Severance Benefit Plan (the “Plan”).
I understand that this Release, together with the Plan, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company and me with regard to the subject matter hereof. I am not relying on any
promise or representation by the Company that is not expressly stated therein.
Certain capitalized terms used in this Release are defined in the Plan.
I hereby confirm my obligations under my Employee Confidential Information and
Inventions Agreement with the Company.
I hereby represent that I have been paid all compensation owed and for all hours
worked, I have received all the leave and leave benefits and protections for
which I am eligible, pursuant to the federal Family and Medical Leave Act, the
California Family Rights Act, or any other applicable law or leave of absence
policy, and I have not suffered any on-the-job injury for which I have not
already filed a claim for workers compensation benefits.
In exchange for the consideration provided to me by this Release that I am not
otherwise entitled to receive, I hereby generally and completely release Jazz
Pharmaceuticals plc, Jazz Pharmaceuticals, Inc., my employer entity (if not Jazz
Pharmaceuticals, Inc.), and their respective current and former directors,
officers, employees, shareholders, partners, agents, attorneys, predecessors,
successors, parent and subsidiary entities, insurers, affiliates, and assigns
(collectively, the “Released Parties”) of and from any and all claims,
liabilities and obligations, both known and unknown, that arise out of or are in
any way related to events, acts, conduct, or omissions occurring prior to my
signing this Release (collectively, the “Released Claims”).
The Released Claims include, but are not limited to: (1) all claims arising out
of or in any way related to my employment, or the termination of that
employment; (2) all claims related to my compensation or benefits from my
employer (or any parent or subsidiary entities or affiliates of my employer),
including salary, bonuses, commissions, vacation pay, expense reimbursements,
severance pay, fringe benefits, stock, stock options, or any other ownership
interests in Jazz Pharmaceuticals plc or any of its parent or subsidiary
entities or affiliates; (3) all claims for breach of contract, wrongful
termination, and breach of the implied covenant of good faith and fair dealing;
(4) all tort claims, including claims for fraud, defamation, emotional distress,
and discharge in violation of public policy; and (5) all federal, state, and
local statutory claims, including claims for discrimination, harassment,
retaliation, attorneys’ fees, or other claims

A-1

--------------------------------------------------------------------------------




arising under the federal Civil Rights Act of 1964 (as amended), the federal
Americans with Disabilities Act of 1990, the federal Age Discrimination in
Employment Act of 1967 (as amended) (“ADEA”), the California Labor Code (as
amended), the California Fair Employment and Housing Act (as amended), the
Pennsylvania Equal Pay Law, the Pennsylvania Wage Payment and Collection Law,
the City of Philadelphia Fair Practices Code, and the Pennsylvania Human
Relations Act.
Notwithstanding the foregoing, the following are not included in the Released
Claims (the “Excluded Claims”): (1) any rights or claims for indemnification I
may have pursuant to any written indemnification agreement with any of the
Released Parties to which I am a party, the charter, bylaws, or operating
agreements of the Released Parties, or under applicable law; or (2) any rights
which are not waivable as a matter of law. In addition, nothing in this Release
prevents me from filing, cooperating with, or participating in any proceeding
before the Equal Employment Opportunity Commission, the Department of Labor, or
any other government agency, except that I hereby waive my right to any monetary
benefits in connection with any such claim, charge or proceeding. I hereby
represent and warrant that, other than the Excluded Claims, I am not aware of
any claims I have or might have against any of the Released Parties that are not
included in the Released Claims.
I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA. I also acknowledge that the consideration
given for the Released Claims is in addition to anything of value to which I was
already entitled. I further acknowledge that I have been advised by this
writing, as required by the ADEA, that: (1) the Released Claims do not apply to
any rights or claims that arise after the date I sign this Release; (2) I should
consult with an attorney prior to signing this Release (although I may choose
voluntarily not to do so); (3) I have twenty-one (21) days to consider this
Release (although I may choose to voluntarily to sign it sooner); (4) I have
seven (7) days following the date I sign this Release to revoke it by providing
written notice to the General Counsel of my employer or of Jazz Pharmaceuticals
plc; and (5) this Release will not be effective until the date upon which the
revocation period has expired unexercised, which will be the eighth day after I
sign this Release (the “Release Effective Date”).
I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.” I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims
hereunder, including but not limited to any unknown or unsuspected claims.

A-2

--------------------------------------------------------------------------------




I acknowledge that I must sign and return this Release to the Company so that it
is received not later than twenty-one (21) days following the date it is
provided to me.
 
 
 
EXECUTIVE
 
 
Name:
 
 
 
 
Date:
 
 

 



A-3

--------------------------------------------------------------------------------




For Employees Age 40 or Older
Group Termination
EXHIBIT B
RELEASE AGREEMENT (“RELEASE”)
I understand and agree completely to the terms set forth in the Jazz
Pharmaceuticals plc Amended and Restated Executive Change in Control and
Severance Benefit Plan (the “Plan”).
I understand that this Release, together with the Plan, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company and me with regard to the subject matter hereof. I am not relying on any
promise or representation by the Company that is not expressly stated therein.
Certain capitalized terms used in this Release are defined in the Plan.
I hereby confirm my obligations under my Employee Confidential Information and
Inventions Agreement with the Company.
I hereby represent that I have been paid all compensation owed and for all hours
worked, I have received all the leave and leave benefits and protections for
which I am eligible, pursuant to the federal Family and Medical Leave Act, the
California Family Rights Act, or any other applicable law or leave of absence
policy, and I have not suffered any on-the-job injury for which I have not
already filed a claim for workers compensation benefits.
In exchange for the consideration provided to me by this Release that I am not
otherwise entitled to receive, I hereby generally and completely release Jazz
Pharmaceuticals plc, Jazz Pharmaceuticals, Inc., my employer entity (if not Jazz
Pharmaceuticals, Inc.), and their respective current and former directors,
officers, employees, shareholders, partners, agents, attorneys, predecessors,
successors, parent and subsidiary entities, insurers, affiliates, and assigns
(collectively, the “Released Parties”) of and from any and all claims,
liabilities and obligations, both known and unknown, that arise out of or are in
any way related to events, acts, conduct, or omissions occurring prior to my
signing this Release (collectively, the “Released Claims”).
The Released Claims include, but are not limited to: (1) all claims arising out
of or in any way related to my employment, or the termination of that
employment; (2) all claims related to my compensation or benefits from my
employer (or any parent or subsidiary entities or affiliates of my employer),
including salary, bonuses, commissions, vacation pay, expense reimbursements,
severance pay, fringe benefits, stock, stock options, or any other ownership
interests in Jazz Pharmaceuticals plc or any of its parent or subsidiary
entities or affiliates; (3) all claims for breach of contract, wrongful
termination, and breach of the implied covenant of good faith and fair dealing;
(4) all tort claims, including claims for fraud, defamation, emotional distress,
and discharge in violation of public policy; and (5) all federal, state, and
local statutory claims, including claims for discrimination, harassment,
retaliation, attorneys’ fees, or other claims

B-1

--------------------------------------------------------------------------------




arising under the federal Civil Rights Act of 1964 (as amended), the federal
Americans with Disabilities Act of 1990, the federal Age Discrimination in
Employment Act of 1967 (as amended) (“ADEA”), the California Labor Code (as
amended), the California Fair Employment and Housing Act (as amended), the
Pennsylvania Equal Pay Law, the Pennsylvania Wage Payment and Collection Law,
the City of Philadelphia Fair Practices Code, and the Pennsylvania Human
Relations Act.
Notwithstanding the foregoing, the following are not included in the Released
Claims (the “Excluded Claims”): (1) any rights or claims for indemnification I
may have pursuant to any written indemnification agreement with any of the
Released Parties to which I am a party, the charter, bylaws, or operating
agreements of the Released Parties, or under applicable law; or (2) any rights
which are not waivable as a matter of law. In addition, nothing in this Release
prevents me from filing, cooperating with, or participating in any proceeding
before the Equal Employment Opportunity Commission, the Department of Labor, or
any other government agency, except that I hereby waive my right to any monetary
benefits in connection with any such claim, charge or proceeding. I hereby
represent and warrant that, other than the Excluded Claims, I am not aware of
any claims I have or might have against any of the Released Parties that are not
included in the Released Claims.
I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA. I also acknowledge that the consideration
given for the Released Claims is in addition to anything of value to which I was
already entitled. I further acknowledge that I have been advised by this
writing, as required by the ADEA, that: (1) the Released Claims do not apply to
any rights or claims that arise after the date I sign this Release; (2) I should
consult with an attorney prior to signing this Release (although I may choose
voluntarily not to do so); (3) I have forty-five (45) days to consider this
Release (although I may choose to voluntarily to sign it sooner); (4) I have
seven (7) days following the date I sign this Release to revoke it by providing
written notice to the General Counsel of my employer or of Jazz Pharmaceuticals
plc; and (5) this Release will not be effective until the date upon which the
revocation period has expired unexercised, which will be the eighth day after I
sign this Release (the “Release Effective Date”).
I have received with this Release a written disclosure of all of the information
required by the ADEA, including without limitation a list of the job titles and
ages of all employees who were terminated in this group termination and the ages
of all employees in the same job classification or organizational unit who were
not terminated, along with information on the eligibility factors used to select
employees for the group termination and any time limits applicable to this group
termination program.
I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.” I hereby expressly waive and
relinquish all rights and benefits under that section and any law of

B-2

--------------------------------------------------------------------------------




any jurisdiction of similar effect with respect to my release of any claims
hereunder, including but not limited to any unknown or unsuspected claims.
I acknowledge that I must sign and return this Release to the Company so that it
is received not later than forty-five (45) days following the date this Release
and the ADEA disclosure form is provided to me.
 
 
 
EXECUTIVE
 
 
Name:
 
 
 
 
Date:
 
 




B-3

--------------------------------------------------------------------------------




For Employees under Age 40
Individual and Group Termination
EXHIBIT C
RELEASE AGREEMENT (“RELEASE”)
I understand and agree completely to the terms set forth in the Jazz
Pharmaceuticals plc Amended and Restated Executive Change in Control and
Severance Benefit Plan (the “Plan”).
I understand that this Release, together with the Plan, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company and me with regard to the subject matter hereof. I am not relying on any
promise or representation by the Company that is not expressly stated therein.
Certain capitalized terms used in this Release are defined in the Plan.
I hereby confirm my obligations under my Employee Confidential Information and
Inventions Agreement with the Company.
I hereby represent that I have been paid all compensation owed and for all hours
worked, I have received all the leave and leave benefits and protections for
which I am eligible, pursuant to the federal Family and Medical Leave Act, the
California Family Rights Act, or any other applicable law or leave of absence
policy, and I have not suffered any on-the-job injury for which I have not
already filed a claim for workers compensation benefits.
In exchange for the consideration provided to me by this Release that I am not
otherwise entitled to receive, I hereby generally and completely release Jazz
Pharmaceuticals plc, Jazz Pharmaceuticals, Inc., my employer entity (if not Jazz
Pharmaceuticals, Inc.), and their respective current and former directors,
officers, employees, shareholders, partners, agents, attorneys, predecessors,
successors, parent and subsidiary entities, insurers, affiliates, and assigns
(collectively, the “Released Parties”) of and from any and all claims,
liabilities and obligations, both known and unknown, that arise out of or are in
any way related to events, acts, conduct, or omissions occurring prior to my
signing this Release (collectively, the “Released Claims”).
The Released Claims include, but are not limited to: (1) all claims arising out
of or in any way related to my employment, or the termination of that
employment; (2) all claims related to my compensation or benefits from my
employer (or any parent or subsidiary entities or affiliates of my employer),
including salary, bonuses, commissions, vacation pay, expense reimbursements,
severance pay, fringe benefits, stock, stock options, or any other ownership
interests in Jazz Pharmaceuticals plc or any of its parent or subsidiary
entities or affiliates; (3) all claims for breach of contract, wrongful
termination, and breach of the implied covenant of good faith and fair dealing;
(4) all tort claims, including claims for fraud, defamation, emotional distress,
and discharge in violation of public policy; and (5) all federal, state, and
local statutory claims, including claims for discrimination, harassment,
retaliation, attorneys’ fees, or other claims

C-1

--------------------------------------------------------------------------------




arising under the federal Civil Rights Act of 1964 (as amended), the federal
Americans with Disabilities Act of 1990, the California Labor Code (as amended),
the California Fair Employment and Housing Act (as amended), the Pennsylvania
Equal Pay Law, the Pennsylvania Wage Payment and Collection Law, the City of
Philadelphia Fair Practices Code, and the Pennsylvania Human Relations Act.
Notwithstanding the foregoing, the following are not included in the Released
Claims (the “Excluded Claims”): (1) any rights or claims for indemnification I
may have pursuant to any written indemnification agreement with any of the
Released Parties to which I am a party, the charter, bylaws, or operating
agreements of the Released Parties, or under applicable law; or (2) any rights
which are not waivable as a matter of law. In addition, nothing in this Release
prevents me from filing, cooperating with, or participating in any proceeding
before the Equal Employment Opportunity Commission, the Department of Labor, or
any other government agency, except that I hereby waive my right to any monetary
benefits in connection with any such claim, charge or proceeding. I hereby
represent and warrant that, other than the Excluded Claims, I am not aware of
any claims I have or might have against any of the Released Parties that are not
included in the Released Claims.
I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.” I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims
hereunder, including but not limited to any unknown or unsuspected claims.
I acknowledge that I must sign and return this Release to the Company so that it
is received not later than fourteen (14) days following the date it is provided
to me.
 
 
EXECUTIVE
 
 
Name:
 
 
 
Date:
 






C-2